 

Exhibit 10.32

 

This Amendment (the “Amendment”) to the Memorandum of Understanding dated June
8, 2020 is entered into as of this 10th day of August, 2020 (“Effective Date”),
by and among OFFICE MART, INC. (“OM”), a North Carolina corporation, JASON ANGEL
(“JA”), in his individual capacity, GLOBAL CLEAN SOOLUTIONS, LLC (“GC”), a
Nevada corporation and ZAAZ MEDICAL, INC. (“ZM”). OM, JA, GC and ZM shall also
be referred to hereinafter as a “Party,” and collectively, as the “Parties.”

 

WHEREAS, on June 8, 2020 the parties entered into a Memorandum of Understanding
(“MOU”); and

 

WHEREAS, the parties have elected to enter into this Amendment to define the
transaction to date, the commitments and contributions by the Parties and the
security and collateral going forward.

 

WHEREAS, the parties agree to be bound by the terms of this Amendment upon
execution.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1. Partial Delivery of Purchase Order:

 

  (a) As of the Date first written above ZM has delivered 330,025 units pursuant
to the State of California Purchase Order set forth in the MOU.   (b) As of the
Date first written above OM has collected payments from State of California in
the amount of $_____________.   (c) Based on the partial delivery of the
purchase order, ZM and OM agree that as of June 30, 2020, GC is owed ______%
percentage of the fee of $2,875,000 which equals $_________ (hereinafter
referred to as “Partial Fee”.)   (d) ZM hereby agrees that such Partial Fee has
been fully earned and shall be paid on or before August 31, 2020. GC has
attached the invoice (“Exhibit A”) for the Partial Fee which is incorporated
herein by reference.

 

2. Commitments and Contributions:

 

  (a) GC contributed $825,000, as a deposit, on or about May 27, 2020 to OM to
secure the PO’s and sourcing partnerships.   (b) OM hereby agrees that such
deposit shall be refunded within 90 days in cash.   (c) In the sole discretion
of GC, GC may accept repayment of the deposit in the form of acceptable goods.
This acceptance of repayment in goods in the sole discretion of GC shall be
confirmed in writing signed by all parties with detailed confirmation of receipt
of the goods according to written specifications.   (d) OM agrees that GC is due
an amount of $907,500 due for consulting fees (the “Consulting Fee”) through
June 30, 2020, of which $50,000 has been paid as of the date of this Amendment.
GC has forwarded OM an invoice (“Exhibit B”) for such an amount.   (e) OM shall
agree to remit 20% of its collectables from its current or future customers to
GC until the Consulting Fee is paid in full.   (f) OM shall agree to remit 100%
of any funds due to OM from any and all transactions that are closed and include
GC’s participation.

 

3. Security and Collateral:

 

  (a) GC shall file a UCC (the “UCC”) (“Exhibit D”), against the assets of OM.
The UCC shall be released by GC upon receipt of all funds due.

 

   

 

 

4. Confidentiality. The Parties agree that the terms of this MOU are
confidential and may not be disclosed, except as may be required by law or as
contemplated by the Definitive Agreements, and except as to disclosure to the
Parties’ boards of managers, boards of directors, advisors and financial
institutions, without the consent of the Parties, which shall not be
unreasonably withheld or delayed. All such persons and parties must be bound to
hold the terms of this MOU confidential. Notwithstanding the foregoing, the
Parties acknowledge that ZM will make such disclosures regarding the general
terms of the proposed transactions as required to fulfill their Obligations from
the above sections. This Section shall survive the termination or expiration of
this MOU.     5. Legal Effect. Until the Parties form the Company and enter into
an operating agreement or shareholders’ agreement with respect to the subject
matter of this MOU, the provisions of this MOU shall be binding upon the
Parties, including the WHEREAS clauses which form an integral part hereof.    
6. Further Assurances. Each Party hereto shall execute and deliver all such
further instruments and documents as may reasonably be requested by the other
Party or Parties in order to carry out fully the intent, and to accomplish the
purposes, of the Company business and the transactions contemplated hereby,
including the Definitive Agreements.     7. Notice. Any notice or communication
required or permitted under this MOU shall be sufficiently given if delivered in
person or by certified mail, return receipt requested, internationally
recognized overnight carrier or by electronically confirmed email to the address
set forth in the opening paragraph or to such other address as one Party may
have furnished to the other in writing. Notices shall be sent to the following
addresses (physical or email):

 

Office Mart, Inc.

Attn: Jason Angel

607 Benson Rd

Garner, NC 27529

Email: jason@officemart.com

 

Global Clean Solutions, LLC

 

Attn: Bryan Pantofel

45 SW 9th Street, Unit 1603

Miami, FL 33130

 

Email: bryanhpantofel@yahoo.com

 

ZAAZ Medical, Inc.

Attn: Ian Cruickshank

10605 Stebbins Circle

Houston, TX 77043

Email: ian@zaanmedical.com

 

8. Amendment; Severability; No Assignment. This MOU may be amended or
supplemented in writing, if signed by all of the Parties. If any provision of
this MOU is found to be invalid or Unenforceable for any reason, the remaining
provisions will continue to be valid and Enforceable. If a court finds that any
provision of this MOU is invalid or Unenforceable, then such provision shall be
substituted with a valid provision which reflects as closely as Possible the
intentions of the Parties hereunder. This Agreement may not be assigned by any
Party or by operation of law or otherwise and, in the event of an attempted
assignment, this Agreement shall terminate.     9. Governing Law This MOU shall
be governed by, construed and enforced in accordance with the laws of the State
of Pennsylvania without regard to its conflicts of laws principles.     10.
Counterparts. This MOU may be executed in counterparts. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

   

 

 

IN WITNESS THEREOF, the undersigned Parties have executed this Amendment as of
the Effective Date set forth above.

 

OfficeMart, Inc.             By:     August 10, 2020 Name: Jason Angel    
Title: CEO             Zaaz Medical, Inc.             By:     August 10, 2020
Name: Ian Cruickshank     Title: CEO             Global Clean Solutions LLC    
        By:     August 10, 2020 Name: Brian McFadden     Title: Member    

 

   

 